         Case 2:15-cr-00007-DLC Document 80 Filed 04/06/21 Page 1 of 3



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                              BUTTE DIVISION

 UNITED STATES OF AMERICA,                               CR 15–07–BU–DLC

                       Plaintiff,

 vs.                                                            ORDER

 ALEX CHRISTIAN GEISSLER,

                        Defendant.

       Before the Court is Defendant Alex Christian Geissler’s Motion to

Terminate Remainder of Supervised Release. (Doc. 78.) On June 29, 2015, this

Court sentenced Geissler to a forty-month term of imprisonment followed by a

five-year term of supervised release for conspiring to distribute methamphetamine,

in violation of 18 U.S.C. §§ 846, 841(b)(1)(A). (Doc. 58.) Geissler indicates that

the government takes no position on his motion and instead defers to the judgment

of the Court. (Doc. 78 at 2.) The United States Probation Office, however, objects

to Geissler’s motion based on two violations of the alcohol condition of his

supervision. (Id.) While the Court appreciates the Probation Office’s position, it

finds that early termination is warranted in this case.

       A court may, after considering the factors set forth in 18 U.S.C. § 3553(a),

“terminate a term of supervised release and discharge the defendant released at any

time after the expiration of one year of supervised release . . . if it is satisfied that
          Case 2:15-cr-00007-DLC Document 80 Filed 04/06/21 Page 2 of 3



such action is warranted by the conduct of the defendant . . . and in the interest of

justice.” 18 U.S.C. § 3583(e)(1); see also Fed. R. Crim. P. 32.1(c). Pursuant to

§ 3553(a), a court should consider the following factors, among others: (1) “the

nature and circumstances of the offense and the history and characteristics of the

defendant;” and (2) “the need for the sentence imposed” (a) “to afford adequate

deterrence to criminal conduct,” and (b) “to protect the public from further crimes

of the defendant.” 18 U.S.C. § 3553(a).

      Here, as a threshold matter, the Court notes that Geissler is eligible for early

termination based on his completion of four years of his five-year term of

supervision. See 18 U.S.C. § 3583(e)(1). The Court understands that Geissler has

twice violated the alcohol condition of his supervision, most recently about one

year ago. However, viewing Geissler’s conduct holistically, the Court finds the

infractions to be relatively minor hiccups in an otherwise exemplary four-year

period.

      The Court first takes a step back to consider the nature and circumstances of

the offense that landed Geissler in prison—and then on supervised release—in the

first place. He was charged and convicted for conspiring to sell methamphetamine

with his then-wife, but nothing in the record indicates that anything beyond

addiction drove his criminal activity. Indeed, while he was incarcerated, Geissler

completed the 500-hour RDAP program, to include six months of aftercare when

                                         -2-
         Case 2:15-cr-00007-DLC Document 80 Filed 04/06/21 Page 3 of 3



he was released in 2017. Since his release, Geissler has been running his own

construction company in Bozeman, Montana. Apart from his two slips with

alcohol—once at the beginning of his supervision in 2017 and once in April

2020—Geissler has been fully compliant and evidences a sincere desire to continue

to chart a positive course in his post-release life. To that end, Geissler appears to

have maintained and fostered close relationships with his family and friends. The

Court finds nothing in the record to indicate that continuing Geissler’s supervision

to its natural conclusion would serve to deter him from future crime, protect the

public, or maintain the healthy and productive path he currently treads. In sum, the

Court agrees that early termination is warranted by Geissler’s conduct since release

and is in the interest of justice.

       Accordingly, IT IS ORDERED that the motion (Doc. 78) is GRANTED.

Geissler’s term of supervised release is TERMINATED, effective immediately.

The Clerk of Court shall notify the United States Probation Office of the making of

this Order.

       DATED this 6th day of April, 2021.




                                         -3-
